Citation Nr: 0920684	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-12 402	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to an initial, compensable disability rating 
for left ear hearing loss.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to July 
1992, with service in Southwest Asia from August 29, 1990 to 
March 27, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions.  In an October 
2005 decision, the RO, among other things, granted service 
connection for left ear hearing loss, and assigned a 
noncompensable initial rating, effective March 17, 2005.  In 
a March 2006 decision, the RO, among other things, denied 
claims for service connection for chronic fatigue syndrome 
and for headaches.  The Veteran filed a notice of 
disagreement (NOD) in July 2006, and the RO issued a 
statement of the case (SOC) in April 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2007.  In December 2008, the RO 
continued the denial of each claim (as reflected in 
supplemental SOCs (SSOCs)).

Although the Veteran requested a hearing before a Veterans 
Law Judge, by means of a letter, received in March 2009, the 
Veteran withdrew his request for a hearing.

As the hearing loss claim involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board notes that, during much of the pendency of this 
appeal, the appellant has been represented by North Carolina 
Division of Veterans Affairs, as reflected in the March 2005 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22).  In December 2008, prior to 
certification of the appeal to the Board, the RO received 
notice from that organization that it wished to withdraw as 
the Veteran's representative.  The Veteran has not objected 
to the withdrawal, and there is no reason to conclude that 
such withdrawal will adversely impact his interests.  See 
38 C.F.R. §§ 14.631(c), 20.608(a) (2008).  As the Veteran did 
not designate a new representative, he is now recognized as 
proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  The Veteran's headaches have been diagnosed as 
musculoskeletal tension headaches (and have not been 
attributed to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), and there is no 
competent medical evidence of a nexus between the diagnosed 
disability and service.

4.  The most probative medical evidence on the matter of the 
existence of a qualifying chronic disability manifested by 
fatigue weighs against the claim.

5.  Since the effective date for the grant of service 
connection, audiometric testing has revealed no worse than 
Level IX hearing in the left ear and Level I hearing in the 
nonservice-connected right ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

2.  The criteria for service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

3.  The criteria for an initial, compensable rating for left 
ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for headaches and fatigue, as well as the 
then claim for service connection for left ear hearing loss.  
The aforementioned notice informed the Veteran of what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Post-decision, a November 2005 
provided additional information regarding Gulf War Syndrome 
claims.  

Letters dated in March 2006 and July 2006 provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Moreover, after the grant of service 
connection for left ear hearing loss and the Veteran's 
disagreement the initial rating assigned, the April 2007 SOOC 
set forth the criteria for higher ratings for hearing loss, 
and in a May 2008l letter specific to the claim for higher 
rating for hearing loss, the RO explained how the rating 
schedule would be applied and the kind of evidence that would 
be pertinent to a claim for a higher initial rating.  

After issuance of the above-described notice, and the 
December 2008 SSOC reflects readjudication of each claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and 
reports of VA examinations in July 2005, March 2006, and 
September 2008.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, and by his former representative, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record in connection with any claim on appeal is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Hence, 
for purposes of the pertinent statute and regulation, he is a 
Persian Gulf veteran.  However, as indicated below, to give 
the Veteran every consideration in connection with these 
claims for service connection the Board has (as the RO has 
done) considered not only 38 C.F.R. § 1117, but other legal 
authority governing claims for service connection under 
alternative theories of entitlement.

1.  Headaches

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for headaches is not warranted.

The Veteran was afforded a Persian Gulf History and Physical 
Examination in March 1997.  The examination report shows an 
impression of "[c]omplaint of headaches, frontal in 
nature."  A February 1997 CT scan was negative.  A hand-
written patient screening assessment contains a reference to 
daily headaches.  However, a note on the back of the form, 
signed by a Licensed Social Worker, specifies muscular-
skeletal headaches.  Headaches of uncertain cause were noted 
on the report of a December 1997 neurology assessment, with a 
rule-out diagnosis of sinus problems.  More recently, the 
report of a March 2006 VA neurological examination reveals a 
diagnosis of chronic daily headaches, mainly of the 
musculoskeletal tension type.  

The March 2006 VA examination report clearly reflects that 
the Veteran's headaches have been attributed to a known 
clinical diagnosis, i.e., musculoskeletal tension headaches 
(and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness).  That examination 
that was conducted specifically to obtain information as to 
the nature and origins of the Veteran's headaches.  By 
contrast, prior references to headaches in other medical 
records are either inconclusive or are recitations of the 
Veteran's reported history.  Thus, the Board accepts the 
March 2006 VA examiner's findings as probative evidence on 
the question of diagnosis, and the Veteran has not presented 
or identified any existing medical evidence to support a 
finding that his headaches are, in fact, manifestations of 
undiagnosed illness or medically unexplained  chronic multi-
symptom illness.  Under these circumstances, the Board 
therefore finds that service connection pursuant to the 
provisions of 38 U.S.C. § 1117 is precluded.

The Board further notes that the record presents no basis for 
a grant of service connection for diagnosed musculoskeletal 
tension headaches.  See 38 U.S.C.A. § 1113(b) (nothing in 
38 U.S.C. § 1117 prevents the grant of service connection on 
a direct incurrence basis); 38 C.F.R. § 3.303.

No headache disability was shown in service.  The report of 
examination for service discharge in February 1992 reflects 
normal findings for all systems.  Notably, in contrast to his 
current assertion, the report of medical history at 
separation contains the Veteran's certification that he had 
no history of frequent or severe headaches.  

There is also no medical evidence of a nexus between either 
muscular or tension headaches and service.  The Veteran has 
asserted that he was treated for headaches within a year of 
discharge.  However, he has neither submitted nor identified 
the record of such treatment.  The first documented reference 
to treatment for headaches is reflected in the March 1997 
Persian Gulf examination report, and the March 1997 examiner 
stated that the Veteran "has had no work-up or evaluation 
for this problem."  While there are references in other 
medical reports, such as the March 2006 VA neurological 
examination, to the Veteran's account of headaches that 
started in the early 1990's, such references do not 
constitute competent medical evidence of the required nexus 
between a current headache disability and service.   See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence...'").  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993)..  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  There simply is no 
medical evidence or opinion to support a finding that the 
Veteran's later-diagnosed headache disability is medically 
related to service. 

In sum, the Veteran's headaches have been attributed to 
muscular tension headaches, which were not noted in service, 
and have not been related, by competent medical evidence, to 
service.  

2.  Fatigue

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for fatigue is not warranted.

The Veteran was afforded a VA chronic fatigue syndrome 
examination in March 2006.  In the report of examination, the 
examiner noted the Veteran's history of complaint of undue 
fatigue and "muscle failure."  It was also noted that the 
Veteran has had some muscle fatigue and fatigue doing 
strenuous work.  However, he did not have fatigue that lasts 
for extended periods of time, and he did not notice undue 
fatigue the following day after exertion.  Objectively, the 
Veteran was found to be a well developed, muscular male, and 
did not appear ill in any way.  He was noted to have good 
muscle strength.  He denied any "undue fatigue at examination 
time, and had no muscle pain.  The examiner noted that the 
Veteran did not meet six of the criteria for chronic fatigue 
syndrome.  His conclusion was that there was no evidence by 
history or physical examination that this Veteran suffers 
from chronic fatigue syndrome.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the March 2006 examiner's diagnosis and opinion 
specifically addresses the objective findings and subjective 
complaints in terms of the criteria for chronic fatigue 
syndrome.  Moreover, the opinion was informed by a review of 
the claims file and examination of the Veteran.  The Board 
finds this opinion highly probative with respect to matter of 
a diagnosis of chronic fatigue syndrome. 

The Board acknowledges that the claims file contains other 
references to chronic fatigue.  The report of a February 1997 
Persian Gulf History and Physical examination includes an 
assessment of chronic fatigue syndrome based on the Veteran's 
report that he is tired all the time.  However, there is no 
discussion of the criteria for such a diagnosis, or of the 
objective symptomatology that supports the diagnosis in this 
case.  This is significant as the controlling regulation 
specifies objective indications of a qualifying chronic 
disability, to include objective evidence perceptible to an 
examining physician, and/or other, non-medical indicators 
that are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(3).
In the Board's view, this would preclude a diagnosis based 
solely on a Veteran's subjective complaints.  As discusses 
above, the March 2006 chronic fatigue syndrome examination 
report reflects a thorough examination of the Veteran, as 
well as an evaluation of the medical evidence.  As such, the 
Board accords greater probative weight to the March 2006 
opinion than to the February 1997 report.  

The Board also acknowledges a hand-written Patient Screening 
/Assessment form, prepared by a Licensed Social Worker, which 
reveals the Veteran's complaint of easy fatigue and low 
energy.  The assessment was muscle failure and fatigue 
starting in November 1991, and chronic fatigue.  However, the 
report consists of a series of check boxes, apparently either 
completed by the Veteran or on the basis of information 
provided by him.  There are no objective findings included.  
Moreover, it is unclear what qualifications a licensed social 
worker would have to render a medical diagnosis.  As such, 
the Board accords this form no probative weight in regard to 
diagnosis.  

Thus, the preponderance of the medical evidence regarding the 
matter of a diagnosis of chronic fatigue syndrome weighs 
against the claim.  In terms of undiagnosed illness or other 
qualifying chronic disability manifested by fatigue, in light 
of the March 2006 examiner's objective findings, which are 
pertinently normal, and his notation of no undue fatigue, the 
Board concludes that the competent evidence regarding any 
current disability manifested by fatigue also weighs against 
the claim.  Therefore, as the evidence with respect to the 
existence of a current undiagnosed illness or other medically 
unexplained chronic multi-symptom illness weighs against the 
claim.  

3.  Both Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran, and by his former 
representative, on his behalf, in connection with each claim 
for service connection on appeal.  However, as indicated 
above, each claim turns on the matter of diagnosis (or other 
findings consistent with chronic disability) or medical 
nexus, or relationship between diagnosed disability and 
service---matters  within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laypersons without the appropriate medical 
training or expertise, neither the Veteran nor his former 
representative is competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of the disabilities for which service connection is sought 
have no probative value.

In reaching the decision to deny each claim for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Initial Rating Claim

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial, 
compensable rating for left ear hearing loss is not 
warranted.

The Veteran was afforded a VA audiological evaluation in July 
2005.  The report of audiological testing reveals that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
50
50
LEFT
50
35
40
65
80

The puretone threshold average was 55 decibels (dB) in the 
left ear.  Speech recognition testing revealed speech 
recognition ability of 98 percent in the left ear.

The summary of audiological test results was moderately 
severe mixed hearing loss.  An associated ear disease 
examination report reveals the examiner's description of the 
functional effects caused by veteran's left ear hearing loss, 
noting that the Veteran misses words in conversation, had 
difficulty hearing soft female voices, and needs to turn the 
TV up loud.  

The Veteran was afforded a VA audiological evaluation in 
September 2008.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
50
LEFT
100
80
60
80
85

The puretone threshold average was 76 decibels (dB) in the 
left ear.  Speech recognition testing revealed speech 
recognition ability of 44 percent in the left ear.

The summary of audiological test results was profound mixed 
hearing loss.  The examiner described the functional effects 
caused by veteran's left ear hearing loss, noting that the 
Veteran was unemployed due to hearing loss and vertigo.  

The Veteran submitted the report of a private audiological 
evaluation conducted in November 2007.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
50
LEFT
110
80
80
85
100

The puretone threshold average for the four frequencies 
specified in the regulations was 86 decibels (dB) in the left 
ear.  Speech recognition was not reported.

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the July 
2005 audiometric evaluation reveals Level I hearing in the 
left ear, based on application of the reported findings to 
Table VI.  As service connection is not in effect for right 
ear hearing loss, the right ear is assigned a Level I.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Because these results do not reveal an exceptional 
pattern of hearing loss in either ear Table VIA is not for 
application.  38 C.F.R. § 4.86(a).  

The September 2008 audiological evaluation reveals Level IX 
hearing in the left ear.  As service connection is not in 
effect for right ear hearing loss, the right ear is assigned 
a Level I.  Application of these findings to Table VII 
corresponds to a noncompensable rating.  These results reveal 
an exceptional pattern of hearing loss, as each of the 
puretone thresholds at the specified frequencies is 55 
decibels or more.  However, applying the alternative method 
for evaluating hearing loss to the results of the Veteran's 
September 2008 audiological evaluation, reveals Level VI 
hearing in the left ear, based on application of the reported 
findings to Table VIA.  Application of these findings to 
Table VII corresponds to a noncompensable rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that, while the November 2007 private 
evaluation did not include speech recognition scores, the 
results reveal an exceptional pattern of hearing loss such 
that Table VIA is for application.  However, applying the 
alternative method for evaluating hearing loss to the results 
of the Veteran's November 2007 private audiological 
evaluation, reveals Level VIII hearing in the left ear, based 
on application of the reported findings to Table VIA.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board in no way discounts the Veteran's difficulties, or 
his assertions that his left ear hearing loss should be rated 
higher, however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2008).

As a final point,  the Board notes that, given the mechanical 
nature of deriving the evaluation for the Veteran's left ear 
hearing loss, it would appear that the provisions of 
38 C.F.R. § 3.321 (2008) (for assignment of a higher rating 
on an extra-schedular basis, cited  to in the April 2004 SOC) 
would be inapplicable in the evaluation of his claim for a 
compensable initial rating.  However, even if consideration 
of those provisions in rating this disability was 
appropriate, the Board notes that the disability has not 
objectively been shown to markedly interfere with the 
Veteran's employment (i.e., beyond that contemplated in any 
rating assigned).  

While the Veteran maintains that he is unemployed due to the 
combined effects of hearing loss and vertigo, service 
connection is not in effect for vertigo, and the Veteran has 
not described such exceptional symptomatology associated with 
his left ear hearing loss as would render the rating schedule 
inadequate to rate the disability.  As he described to the 
July 2005 examiner, the impact of the left ear hearing loss 
is that he misses words in conversation, has difficulty 
hearing soft female voices, and needs to turn the TV up loud.  
This is precisely the type of impairment contemplated by the 
rating schedule.  The disability also has not been shown to 
warrant frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet.  App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's left ear hearing loss, pursuant to 
Fenderson, and the claim for an initial, compensable rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the mechanical method of deriving 
schedular ratings for hearing loss, and because there is no 
showing that the criteria for invoking the procedures for 
assignment of an extra-schedular rating are met, that 
doctrine is not for application..  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 53-56.


ORDER

Service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

An initial, compensable rating for left ear hearing loss is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


